Citation Nr: 0610619	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  05-41 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  He died in August 1981.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

For good cause shown, namely the appellant's advanced age, 
her motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board finds that a remand is necessary to ensure that the 
appellant is given an adequate opportunity to submit evidence 
regarding her claimed medical expenses.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  See 38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. §§ 3.3, 3.23 (2005).  In determining annual income, 
payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a) (2005).

Unreimbursed medical expenses will be excluded from a 
surviving spouse's income when the following requirements are 
met: (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, parents 
and other relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(2) (2005) (emphasis added).

The Board observes that on the appellant's Medical Expense 
Report (VA Form 21-8416), submitted in connection with her 
November 2004 claim for death pension benefits, she indicated 
only that some of the expenses were incurred in "00/03 to 
00/04."  The RO noted in the October 2005 statement of the 
case that most of the appellant's itemized medical expenses 
did not show an actual date that payment was made, but merely 
showed the dates, as noted above.  The RO explained that of 
the medical expenses submitted for consideration, the 
allowable amount was the Medicare deduction of $799.20.  The 
Board finds that the appellant should be permitted an 
opportunity to establish the specific month and date on which 
the other itemized unreimbursed medical expenses were paid as 
it relates to the 12-month annualization period in question.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should specifically be 
asked to provide evidence regarding her 
income and exclusions from income, including 
updated or supplemental evidence of all 
unreimbursed medical expenses that she paid 
for herself regardless of when the 
indebtedness was incurred during the 
relevant 12-month annualized period.  She 
should be asked to provide the specific 
month and year such were paid.  She should 
be asked to provide copies of any receipts, 
canceled checks, or other evidence such as 
bills or invoices that could establish when 
such expenses were paid.

2.  After completing the above, the 
appellant's claim of entitlement to death 
pension benefits should be readjudicated, 
based on the entirety of the evidence.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative should be 
provided with a supplemental statement of 
the case.  Such supplemental statement of 
the case should an explanation of the 
appellant's countable income for the 
relevant 12-month annualization period in 
question and exact medical expenses.  The 
medical expenses should be listed 
separately and include the date of 
service, the treatment provider, and the 
amount paid by the appellant.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





